DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Such claim limitation(s) is/are:
Claim 29: “means for receiving”, “means for identifying”, “means for determining” and “means for communicating”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 7, 17, 19, 22, 26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., US 2019/0281601 A1 (Seo hereinafter), in view of Lu et al., US 2016/0100400 A1 (Lu hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Seo discloses a method for wireless communication at a user equipment (UE) (FIG. 11 is a block diagram illustrating a communication device according to embodiments of the present invention; see Seo, paragraph [0026]), comprising: … identifying, for at least a portion of a transmission time interval (TTI), a conflict between a first communication direction on the first RF spectrum band for the 
determining, in response to the identified conflict, that the first cell has a priority over the second cell, wherein the priority is determined based at least in part on the first slot format configuration and the second slot format configuration, or the first RF spectrum band and the second RF spectrum band, or a combination thereof (In performing the above-described operation, a specific cell may transmit data on a resource set on which the specific cell has a low priority depending on a situation. In this case, it may be provided that a signal transmitted on the corresponding resource set can protect a signal, to which interference may be caused by the transmitted signal, of a cell having a high priority; see Seo, paragraph [0081]); and
communicating, during the portion of the TTI, on the first cell in the first communication direction based at least in part on the first cell having the priority over the second cell (Preferably, in a different resource set on which a priority given to the first cell is placed, 
Regarding claim 7, Seo discloses further comprising:
determining the first communication direction for the portion of the TTI based at least in part on the first slot format configuration (In detail, in a situation that the cell C, which is the cell having a priority on the resource set 3, performs an uplink transmission; see Seo, paragraph [0065]. Also see paragraph [0011], “Preferably, in a different resource set on which a priority given to the first cell is placed”); and
determining the second communication direction for the portion of the TTI based at least in part on the second slot format configuration (if the cell A having a low priority performs a downlink transmission; see Seo, paragraph [0065]. Also see paragraph [0011], “a plurality of second TTIs corresponding to the second cell are included in the prescribed first TTI corresponding to the first cell”).
Regarding claim 17, Seo discloses wherein determining that the first cell has the priority over the second cell comprises:
determining that the first cell has the priority over the second cell based at least in part on the first RF spectrum band and the second RF spectrum band (resource that can be always used by a specific cell. As the corresponding cell can use the corresponding resource set unconditionally, it can perform minimum communication through it. Such a resource may be called a resource on which the corresponding cell has a top priority; see Seo, paragraph [0059]).
Regarding claim 19, Seo discloses wherein the first cell and the second cell are synchronized (When power is turned on or the UE enters a new cell, the UE performs 
Regarding claim 22, Seo discloses an apparatus for wireless communication at a user equipment (UE) (FIG. 11 is a block diagram illustrating a communication device according to embodiments of the present invention; see Seo, paragraph [0026]), comprising:
a processor (see Seo, Fig. 11, element 1110 “Processor”),
memory coupled with the processor (see Seo, Fig. 11, elements 1110 and 1120 “Processor” and “Memory”); … and
instructions stored in the memory and executable by the processor (The memory 1120 is connected to the processor 1110 and stores operating systems, applications, program code, data, and the like; see Seo, paragraph [0088]) to cause the apparatus to:
identify, for at least a portion of a transmission time interval (TTI), a conflict between a first communication direction on the first RF spectrum band for the first cell and a second communication direction on the second RF spectrum band for the second cell (In this case, if a cell having a high priority on a specific resource set has a TTI length longer than that of a cell having a low priority thereon, the cell having the low priority detects whether a transmission of high interference actually occurs in a corresponding TTI from a prescribed interval of a front part of each TTI to be possibly used by the cell having the high priority; see Seo, paragraph [0070]. Also see paragraph [0065], “In 
determine, in response to the identified conflict, that the first cell has a priority over the second cell, wherein the priority is determined based at least in part on the first slot format configuration and the second slot format configuration, or the first RF spectrum band and the second RF spectrum band, or a combination thereof (In performing the above-described operation, a specific cell may transmit data on a resource set on which the specific cell has a low priority depending on a situation. In this case, it may be provided that a signal transmitted on the corresponding resource set can protect a signal, to which interference may be caused by the transmitted signal, of a cell having a high priority; see Seo, paragraph [0081]);
wherein the transceiver is further configured to communicate, during the portion of the TTI, on the first cell in the first communication direction based at least in part on the first cell having the priority over the second cell (Preferably, in a different resource set on which a priority given to the first cell is placed, a plurality of second TTIs corresponding to the second cell are included in the prescribed first TTI corresponding to the first cell; see Seo, paragraph [0011]).
Regarding claim 26, Seo discloses wherein the instructions are further executable by the processor to cause the apparatus to:

determine the second communication direction for the portion of the TTI based at least in part on the second slot format configuration (if the cell A having a low priority performs a downlink transmission; see Seo, paragraph [0065]. Also see paragraph [0011], “a plurality of second TTIs corresponding to the second cell are included in the prescribed first TTI corresponding to the first cell”).
Regarding claim 28, Seo discloses wherein the instructions to determine that the first cell has the priority over the second cell are executable by the processor to cause the apparatus to:
determine that the first cell has the priority over the second cell based at least in part on the first RF spectrum band and the second RF spectrum band (resource that can be always used by a specific cell. As the corresponding cell can use the corresponding resource set unconditionally, it can perform minimum communication through it. Such a resource may be called a resource on which the corresponding cell has a top priority; see Seo, paragraph [0059]).
Regarding claim 29, Seo discloses an apparatus for wireless communication at a user equipment (UE) (FIG. 11 is a block diagram illustrating a communication device according to embodiments of the present invention; see Seo, paragraph [0026]), comprising: … means for identifying, for at least a portion of a transmission time interval 
means for determining, in response to the identified conflict, that the first cell has a priority over the second cell, wherein the priority is determined based at least in part on the first slot format configuration and the second slot format configuration, or the first RF spectrum band and the second RF spectrum band, or a combination thereof (In performing the above-described operation, a specific cell may transmit data on a resource set on which the specific cell has a low priority depending on a situation. In this case, it may be provided that a signal transmitted on the corresponding resource set can protect a signal, to which interference may be caused by the transmitted signal, of a cell having a high priority; see Seo, paragraph [0081]); and
means for communicating, during the portion of the TTI, on the first cell in the first communication direction based at least in part on the first cell having the priority over 
Regarding claim 30, Seo discloses a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE) (FIG. 11 is a block diagram illustrating a communication device according to embodiments of the present invention; see Seo, paragraph [0026]. Also see paragraph [0092], “In the case of a firmware or software configuration, the method according to the embodiments of the present invention may be implemented by a module, a procedure, or a function, which performs functions or operations described above. For example, software code may be stored in a memory unit and then may be executed by a processor. The memory unit may be located inside or outside the processor to transmit and receive data to and from the processor through various well-known means”), the code comprising instructions executable by a processor to: … identify, for at least a portion of a transmission time interval (TTI), a conflict between a first communication direction on the first RF spectrum band for the first cell and a second communication direction on the second RF spectrum band for the second cell (In this case, if a cell having a high priority on a specific resource set has a TTI length longer than that of a cell having a low priority thereon, the cell having the low priority detects whether a transmission of high interference actually occurs in a corresponding TTI from a prescribed interval of a front part of each TTI to be possibly used by the cell having the high priority; see Seo, paragraph [0070]. Also see paragraph [0065], “In detail, in a situation that the cell C, which is the cell having a 
determine, in response to the identified conflict, that the first cell has a priority over the second cell, wherein the priority is determined based at least in part on the first slot format configuration and the second slot format configuration, or the first RF spectrum band and the second RF spectrum band, or a combination thereof (In performing the above-described operation, a specific cell may transmit data on a resource set on which the specific cell has a low priority depending on a situation. In this case, it may be provided that a signal transmitted on the corresponding resource set can protect a signal, to which interference may be caused by the transmitted signal, of a cell having a high priority; see Seo, paragraph [0081]); and
communicate, during the portion of the TTI, on the first cell in the first communication direction based at least in part on the first cell having the priority over the second cell (Preferably, in a different resource set on which a priority given to the first cell is placed, a plurality of second TTIs corresponding to the second cell are included in the prescribed first TTI corresponding to the first cell; see Seo, paragraph [0011]).
Regarding claims 1, 22, 29 and 30, Seo does explicitly disclose receiving a first slot format configuration for a first cell and a second slot format configuration for a second cell, the first cell being associated with a first radio access technology (RAT) and a first radio frequency (RF) spectrum band and the second cell being associated with a second RAT and a second RF spectrum band. In the same field of endeavor (e.g., 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Lu regarding beacon based time division multiplexing synchronization for multiple radio access .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., US 2019/0281601 A1 (Seo hereinafter), in view of Lu et al., US 2016/0100400 A1 (Lu hereinafter), as applied to the claims above and further in view of Cai et al., US 2012/0257568 A1 (Cai hereinafter).
Here is how the references teach the claims.
Regarding claim 2, Seo and Lu disclose the method of claim 1. Seo and Lu do not explicitly disclose further comprising: dropping, during the portion of the TTI, a communication on the second cell in the second communication direction based at least in part on the identified conflict. In the same field of endeavor (e.g., communication system) Cai discloses a method for managing uplink feedback for multipoint transmission that comprises further comprising:
dropping, during the portion of the TTI, a communication on the second cell in the second communication direction based at least in part on the identified conflict (Assuming for illustration purpose that at 245 CQI (n-2) is calculated during (n-2)th Transmission Time Interval (TTI) period at 280, in which interfering cell 255 is transmitting HS-PDSCH to another UE. Interfering cell 255 may be creating interference to the reception of current UE from its serving cell 260. As indicated by the arrow 250, 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Cai regarding managing uplink feedback for multipoint transmission into the method related to controlling priority based interference in a wireless communication system of Seo and Lu. The motivation to do so is to provide a method for improving downlink transmission efficiency and cell coverage (see Cai, abstract).

Claims 3, 4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., US 2019/0281601 A1 (Seo hereinafter), in view of Lu et al., US 2016/0100400 A1 (Lu hereinafter), as applied to the claims above and further in view of Yerramalli et al., US 2016/0234835 A1 (Yerramalli hereinafter).
Here is how the references teach the claims.
Regarding claims 3, 4, and 24 Seo and Lu disclose the method of claim 1 and the apparatus of claim 22. Seo and Lu do not explicitly disclose the following features.
Regarding claim 3, wherein determining the priority based at least in part on the first RF spectrum band and the second RF spectrum band comprises:
determining the priority based at least in part on whether the first RF spectrum band and the second RF spectrum band comprise a same RF spectrum band or different RF spectrum bands.
Regarding claim 4, wherein determining the priority based at least in part on the first RF spectrum band and the second RF spectrum band comprises:
determining the priority based at least in part on a separation in frequency between the first RF spectrum band and the second RF spectrum band.
Regarding claim 24, wherein the instructions to determine the priority based at least in part on the first RF spectrum band and the second RF spectrum band are executable by the processor to cause the apparatus to:
determine the priority based at least in part on whether the first RF spectrum band and the second RF spectrum band comprise a same RF spectrum band or different RF spectrum bands.
In the same field of endeavor (e.g., communication system) Yerramalli discloses a method for managing a plurality of radio access technologies (RATs) accessing a shared radio frequency spectrum band that comprises the following features.
Regarding claim 3, wherein determining the priority based at least in part on the first RF spectrum band and the second RF spectrum band comprises:
determining the priority based at least in part on whether the first RF spectrum band and the second RF spectrum band comprise a same RF spectrum band or different RF spectrum bands (The shared radio frequency spectrum band may include a radio frequency spectrum band for which transmitting apparatuses may need to contend for access (e.g., a radio frequency spectrum band that is available for unlicensed use, such as Wi-Fi use, or a radio frequency spectrum band that is available for use by multiple operators in an equally shared or prioritized manner); see Yerramalli, paragraph [0131]).
Regarding claim 4, wherein determining the priority based at least in part on the first RF spectrum band and the second RF spectrum band comprises:
determining the priority based at least in part on a separation in frequency between the first RF spectrum band and the second RF spectrum band (Under some scenarios, communications between the Wi-Fi access point and Wi-Fi station(s) may be separated by a short interframe spacing (SIPS). A base station or UE contending for access to a shared radio frequency spectrum band over which the Wi-Fi communications are carried may interpret the SIPS as an indication that the shared radio frequency spectrum band is available ( e.g., unoccupied)); see Yerramalli, paragraph [0054]. Also see paragraph [0051], “The shared radio frequency spectrum band may be a radio frequency spectrum band for which a device may need to contend for access (e.g., a radio frequency spectrum band that is available for unlicensed use, such as Wi-Fi use, or a radio frequency spectrum band that is available for use by multiple operators in an equally shared or prioritized manner)”).
Regarding claim 24, wherein the instructions to determine the priority based at least in part on the first RF spectrum band and the second RF spectrum band are executable by the processor to cause the apparatus to:
determine the priority based at least in part on whether the first RF spectrum band and the second RF spectrum band comprise a same RF spectrum band or different RF spectrum bands (The shared radio frequency spectrum band may include a radio frequency spectrum band for which transmitting apparatuses may need to contend for access (e.g., a radio frequency spectrum band that is available for unlicensed use, such 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Yerramalli regarding managing a plurality of radio access technologies (RATs) accessing a shared radio frequency spectrum band into the method related to controlling priority based interference in a wireless communication system of Seo and Lu. The motivation to do so is to managing co-existence of multiple RATs using different techniques contending for access to a shared radio spectrum band (see Yerramalli, paragraphs [0003] and [0009]).

Claims 6, 8, 18, 20, 21, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., US 2019/0281601 A1 (Seo hereinafter), in view of Lu et al., US 2016/0100400 A1 (Lu hereinafter), as applied to the claims above and further in view of Babaei et al., US 2019/0141695 A1 (Babaei hereinafter).
Here is how the references teach the claims.
Regarding claims 6, 8, 18, 20, 21, 23 and 27 Seo and Lu disclose the method of claim 1 and the apparatus of claim 22. Seo and Lu do not explicitly disclose the following features.
Regarding claim 6, further comprising:
determining a capability of the UE to support half-duplex communications based at least in part on the first RF spectrum band and the second RF spectrum band; and

Regarding claim 8, wherein:
the first communication direction is semi-statically configured; and
the second communication direction is configured via radio resource control (RRC) signaling, or downlink control information (DCI), or a semi-static slot format indicator (SFI), or a combination thereof.
Regarding claim 18, wherein at least one of the first cell or the second cell operate using time division duplexing (TDD).
Regarding claim 20, wherein the first cell comprises a reference cell and the second cell comprises another cell.
Regarding claim 21, wherein the reference cell comprises a master cell group (MCG) of a dual connectivity configuration including the other cell, and the other cell comprises a secondary cell group (SCG) of the dual connectivity configuration.
Regarding claim 23, wherein the instructions are further executable by the processor to cause the apparatus to:
drop, during the portion of the TTI, a communication on the second cell in the second communication direction based at least in part on the identified conflict. 
Regarding claim 27, wherein:
the first communication direction is semi-statically configured; and
the second communication direction is configured via radio resource control (RRC) signaling, or downlink control information (DCI), or a semi-static slot format indicator (SFI), or a combination thereof.

Regarding claim 6, further comprising:
determining a capability of the UE to support half-duplex communications based at least in part on the first RF spectrum band and the second RF spectrum band (A multicarrier OFDM communication system may include one or more carriers, for example, ranging from 1 to 10 carriers. Carrier A 204 and carrier B 205 may have the same or different timing structures. Although FIG. 2 shows two synchronized carriers, carrier A 204 and carrier B 205 may or may not be synchronized with each other. Different radio frame structures may be supported for FDD and TDD duplex mechanisms; see Babaei, paragraph [0155]); and
transmitting, to a base station, an indication of the capability to support half-duplex communications (gNB may indicate a DL BWP and a UL BWP to a UE for activation in a FDD system. In an example, gNB may indicate a DL BWP and a UL BWP with the same center frequency to a UE for activation in a TDD system. Since the activation/deactivation of the BWP of the UE is instructed by gNB, no paring or association of the DL BWP and UL BWP may be mandatory even for TDD system. It may be up to gNB implementation; see Babaei, paragraph [0355]).
Regarding claim 8, wherein:
the first communication direction is semi-statically configured (In an example, the UE may not be expected to have conflict on link (DL or UL) direction between that of dynamic SFI and that of UE specific data (e.g., UE specific DCI triggered PDSCH, PUSCH (grant-based), and PUCCH with A/N for a PDSCH). In an example, a link 
the second communication direction is configured via radio resource control (RRC) signaling, or downlink control information (DCI), or a semi-static slot format indicator (SFI), or a combination thereof (In an example, a wireless device may be configured to monitor SFI in group common PDCCH for a Scell on a different cell. In an example, for cross cell GC-PDCCH monitoring, RRC configuration may indicate that the same SFI may be applicable to more than once cell; see Babaei, paragraph [0478]).
Regarding claim 18, wherein at least one of the first cell or the second cell operate using time division duplexing (TDD) (In an example, gNB may indicate a DL BWP and a UL BWP with the same center frequency to a UE for activation in a TDD system; see Babaei, paragraph [0355]).
Regarding claim 20, wherein the first cell comprises a reference cell and the second cell comprises another cell (In an example, the one or more cells may comprise a first cell. In an example, the first cell may be a primary cell. In an example, the first cell may be a secondary cell. The one or more messages may indicate configuration parameters for a plurality of EWPs on the first cell; see Babaei, paragraph [0451]. Also see paragraph [0172], “In the case of multi-connectivity, the UE may be configured with multiple NR MAC entities: one NR MAC entity for master gNB, and other NR MAC entities for secondary gNBs”).
Regarding claim 21, wherein the reference cell comprises a master cell group (MCG) of a dual connectivity configuration including the other cell, and the other cell comprises a secondary cell group (SCG) of the dual connectivity configuration (In multi-
Regarding claim 23, wherein the instructions are further executable by the processor to cause the apparatus to:
drop, during the portion of the TTI, a communication on the second cell in the second communication direction based at least in part on the identified conflict (Assuming for illustration purpose that at 245 CQI (n-2) is calculated during (n-2)th Transmission Time Interval (TTI) period at 280, in which interfering cell 255 is transmitting HS-PDSCH to another UE. Interfering cell 255 may be creating interference to the reception of current UE from its serving cell 260. As indicated by the arrow 250, when CQI(n-2) at 245 is used for scheduling at265 for TTI interval n+2 and the network decides to coordinate the transmission of the interfering cell by shutting off its HS-DPSCH transmission; see Cai, paragraph [0122]). 
Regarding claim 27, wherein:

the second communication direction is configured via radio resource control (RRC) signaling, or downlink control information (DCI), or a semi-static slot format indicator (SFI), or a combination thereof (In an example, a wireless device may be configured to monitor SFI in group common PDCCH for a Scell on a different cell. In an example, for cross cell GC-PDCCH monitoring, RRC configuration may indicate that the same SFI may be applicable to more than once cell; see Babaei, paragraph [0478]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Babaei regarding multicarrier communication system into the method related to controlling priority based interference in a wireless communication system of Seo and Lu. The motivation to do so is to manage the inter-system interference or the interference from the adjacent cell outside the carrier bandwidth may impact the receiving performance of the BWP (see Babaei, paragraphs [0059] and [0384]).

Allowable Subject Matter
Claims 5, 9-16 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 08/27/2021